WHATLEY, Judge.
Bobby Lee Black appeals his convictions of home invasion robbery with a deadly weapon and a mask, kidnapping with a mask, sexual battery with a deadly weapon and a mask, aggravated battery of a person sixty-five years of age or older with a mask, and grand theft of a motor vehicle. We affirm Black’s convictions but remand for correction of his judgment to reflect that grand theft of a motor vehicle is a third-degree felony. Black need not be present for the correction. See Mathis v. State, 735 So.2d 549 (Fla. 2d DCA 1999).
Affirmed but remanded for correction of judgment.
WALLACE and CRENSHAW, JJ., Concur.